Case 9:18-cv-80176-BB Document 493 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                                 OPPOSED MOTION TO SEAL

         Plaintiffs are filing their Motion for Partial Summary Judgment on Defendant’s

  Affirmative Defenses. The motion cites information Defendant has designated confidential under

  this Court’s Stipulated Confidentiality Order. While Plaintiffs do not believe the information

  should remain confidential, Plaintiffs are filing this motion to seal to comply with the Stipulated

  Confidentiality Order and the Local Rules of this Court.

                              S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who we understand wants the information sealed.
Case 9:18-cv-80176-BB Document 493 Entered on FLSD Docket 05/08/2020 Page 2 of 2



  Dated: May 8, 2020                                  Respectfully submitted,


                                                      s/ Andrew S. Brenner
                                                      Andrew S. Brenner, Esq.
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com

                                                      Velvel (Devin) Freedman, Esq.
                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                      200 S. Biscayne Blvd.
                                                      Suite 5500
                                                      Miami, Florida 33131
                                                      vel@rochefreedman.com

                                                      Kyle W. Roche, Esq.
                                                      Joe Delich, Esq.
                                                      Admitted Pro Hac Vice
                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                      185 Wythe Avenue F2
                                                      Brooklyn, New York 11249
                                                      kyle@rochefreedman.com


                                                      Counsel to Plaintiffs Ira Kleiman as
                                                      Personal Representative of the Estate of
                                                      David Kleiman and W&K Info Defense
                                                      Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 8, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/Andrew S. Brenner
                                                    Andrew S. Brenner




                                                2
